                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RIO GRANDE FOUNDATION,

             Plaintiff,

v.                                                            CV No. 17-768 JCH/CG

CITY OF SANTA FE, NEW MEXICO, et al.,

             Defendants.

             ORDER VACATING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. In light of the

presiding Judge’s Order, (Doc. 60), explaining the Court is close to resolving the

motions for summary judgment, the Court will similarly vacate the status conference

scheduled for January 21, 2020 at 3:00 p.m. The Court will reset the status conference,

if necessary, after the motions for summary judgment have been resolved.

      IT IS HEREBY ORDERED that the status conference scheduled for Tuesday,

January 21, 2020, at 3:00 p.m. is VACATED.

      IT IS SO ORDERED.


                                  _____________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
